DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagisawa et al. (JP-2005128440-A, hereinafter “Yagisawa”).
	Claim 1.  Yagisawa discloses an optical circuit (modulator 5) in which and electric circuit portion (flex wiring board 8) and an optical circuit portion are arranged in a stack on a substrate (package body 1), the optical circuit (modulator 5) comprising a lid (substrate between heat radiating element 9 and metal block 11) inside which one or more temperature control elements are fixed (heat radiating element 9), the temperature control elements being in contact with the optical circuit portion (via the package body 1), and which is arranged so as to seal the entire optical circuit (See Fig. 2 and Fig. 11).

    PNG
    media_image1.png
    246
    398
    media_image1.png
    Greyscale


	Claim 4. The optical circuit of claim 1, wherein the lid (see annotated Fig. 11 above) respectively includes temperature control elements corresponding to different optical circuit elements of the optical circuit portion, a plurality of the temperature control elements being fixed to the inside of the lid.  Heat radiating element (9) are disposed on opposite sides of the optical circuit (5) directing heat away from the optical circuit opposite portions and are in contact with the lid via adhesive (12).  Note, the examiner believes the notation ‘13’ referenced as “metal” is a typographical error, and it should be referenced as “adhesive” as in Fig. 11. 
	Claim 5.  The optical circuit of claim 4, wherein viewing the substrate surface of the substrate, a side wall of an outer peripheral portion of the lid is fixed on the substrate surface (Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yagisawa.
Regarding claim 2, Yagisawa discloses the invention of claim 1.   However, Yagisawa does not teach the lid has, in parallel with the substrate surface of the substrate, at least one set of optical fiber arrays that input and output light to and from the optical waveguide of the optical circuit portion.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an array of optical connectors or a substrate with v-grooves to support one set of optical fiber arrays since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). One would be motivated to support an array of optical fibers to scale up the number of optical signals in which the optical module can communicate.
	Regarding claim 7, Yagisawa discloses the temperature control element (heat radiating element 9) inside the lid is in contact with the optical circuit portion via a metal plate.  The high frequency electric circuit board is mounted on the surface of a metallic substrate (Para [0027]) and the package body (1) is sealed by a metal cover (2) made of metal and which constitutes a metal package housing.  Thus, the optical circuit (5) is in contact with the temperature control element via the metal housing and the metal plate (Fig. 11).
	Regarding claim 8, Yagisawa discloses the lid (see annotated Fig. 11 above) respectively includes temperature control elements corresponding to different optical circuit elements of the optical circuit portion, a plurality of the temperature control elements being fixed to the inside of the lid.  Heat radiating element (9) are disposed on opposite sides of the optical circuit (5) directing heat away from the optical circuit opposite portions and are in contact with the lid via adhesive (12).  Note, the examiner believes the notation ‘13’ referenced as “metal” is a typographical error, and it should be referenced as “adhesive” as in Fig. 11.

s 6, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yagisawa in view of Kami et al. (US 2003/0173663 A1, hereinafter “Kami”).
	Yagisawa discloses the invention of claims 1, 3, 4, and 5, however, Yagisawa does not explicitly teach a fin structure is provided on an upper surface of the lid.
	Kami teaches an opto-electronic module provided in a housing wherein a heat spread having fins (215) is provided on the top surface where the cover of the module extends to dissipate thermal energy from the opto-electronic module (Fig. 11).
	It would have been obvious to one having ordinary skill in the art to recognize a heat spreader in Kami can be modified to be placed on the lid in Yagisawa’s device.  One would be motivated to provide a heat spreader to quickly lead the heat emanating from the lid away from the device housing, thus maintaining optimal operating temperature.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yagisawa as applied to claim 2 above, and further in view of Kami.
Yagisawa discloses the invention of claim 2; however, Yagisawa does not explicitly teach a fin structure is provided on an upper surface of the lid.
	Kami teaches an opto-electronic module provided in a housing wherein a heat spread having fins (215) is provided on the top surface where the cover of the module extends to dissipate thermal energy from the opto-electronic module (Fig. 11).
	It would have been obvious to one having ordinary skill in the art to recognize a heat spreader in Kami can be modified to be placed on the lid in Yagisawa’s device.  One would be motivated to provide a heat spreader to quickly lead the heat emanating from the lid away from the device housing, thus maintaining optimal operating temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883